Mr. Justice ClendeNIN delivered tbe opinion of the court. "W"e learn from the record in this case that it was a case tried before a justice of the peace, appealed to the circuit court, and tried and determined in that court, and an appeal prayed therefrom to this court. The first question that presents itself for our consideration is as to the jurisdiction of this court. O.ur attention is called by the counsel of the appellees, in his brief, to the fact that the record in this court does not show that the affidavit required by law to perfect an appeal to this court was filed by the appellant in the circuit court. Hpon inspection of the record, we find that it does not show that any affidavit was filed in the circuit court, nor was it waived. "We are, therefore, under the decisions of this court heretofore made on this point, without jurisdiction, and the appeal must be dismissed. See The Bank of the State vs. Hinchcliff, 4 Ark., 444; McJenkin, vs. State Bank, 2 English, 232; Town vs. Wilson, 2 English, 386; Wilson vs. Dean,, 5 English, 308.